JS 44 (Rev. 10/20)

Case: 1: 21-cv-00877-F AR Doc #1 ree 04/27/21 10f13. PagelD #: 1

C COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Medical Quant USA, Inc. dba Multi Radiance Medical Radiant Life Technologies, Ltd. dba COMRA
(b) County of Residence of First Listed Plaintiff Cuyahoga County of Residence of First Listed Defendant
(EXCEPT IN U.S, PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (if Known)

Stephen H. Jett #0046821 / Matthew D. Smith #0099806
Buckingham, Doolittle & Burroughs, LLC

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “x” in One Box Only) III. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
TC 1 US. Government [x] 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State I 1 Cc 1 Incorporated or Principal Place CO 4 TC 4
of Business In This State
(12 U.S. Government []4 Diversity Citizen of Another State (12 (€) 2 Incomporated and Principal Place []5 ([]5
Defendant (Indicate Citizenship of Parties in Item IID) of Business In Another State
Citizen or Subject of a 3 Cc 3 Foreign Nation [le [Je
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions

   

       

 

   

  

  

       
  

   
      
     
 

        

  

   

 

 

 

 

 

 

 

 

 

 

 

 

 

JONTRAC ENA THER. UTE
110 Insurance PERSONAL INJURY PERSONAL INJURY T1625 Drug Related Seizure |] 422 Appeal 28 USC 158 375 False Claims Act
120 Marine - 310 Airplane [__] 365 Personal Injury - of Property 21 USC 881 [| 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729{a))
140 Negotiable Instrument Liability [| 367 Health Care/ 400 State Reapportionment
150 Recovery of Overpayment | ] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHI |_| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 430 Banks and Banking
-| 151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability Cl 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets ] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud ‘air Labor Standards Act of 2016 (15 USC 1681 or 1692)
([] 160 Stockholders’ Suits 355 Motor Vehicle H 371 Truth in Lending Act |_| 485 Telephone Consumer
L_] 190 Other Contract Product Liability [_] 380 Other Personal | _]720 Labor/Management ss ZU Protection Act
195 Contract Product Liability ] 360 Other Personal Property Damage Relations |] 861 HIA (1395 490 Cable/Sat TV
196 Franchise Injury LC] 385 Property Damage 740 Railway Labor Act |_| 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical |_| 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act |_| 864 SSID Title XVI | 890 Other Statutory Actions
REA LYLE RIGH I ; |__]790 Other Labor Litigation [|] 865 RSI (405(g)) | 891 Agricultural Acts
|_| 210 Land Condemnation 440 Other Civil Rights 791 Employee Retirement 893 Environmental Matters
Ec] 220 Foreclosure 441 Voting a Income Security Act EDE AX SU |_| 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment |__| 510 Motions to Vacate |] 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |} 530 General [| 871 IRS—Third Party - 899 Administrative Procedure
290 All Other Real Property CI 445 Amer. w/Disabilities -[_] 535 Death Penalty IMMIGRATION: 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
J 446 Amer. w/Disabilities -[ }] 540 Mandamus & Other 465 Other Immigration a 950 Constitutionality of
Other |_| 550 Civil Rights Actions State Statutes
| 448 Education |_| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confi t
V. ORIGIN (Place an “X” in One Box Only)
[x] 1 Original 2 Removed from 3. Remanded from oO 4 Reinstated or Oo 5 Transferred from 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION SR
rief description of cause:
Defendant infringed upon Plaintiff's federally registered trademark in violation of Federal and State law
VIL. REQUESTED IN [1] CHECKIF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. NIA JURY DEMAND: [Jyes [k]No
VIII. RELATED CASE(S)
ee instructions):
IF ANY 6 ”*  JuDGE DOCKET NUMBER
DATE : IGNAT OF ATTORNEY OF RECORD
April 27, 2021 <Homlr ; ‘dae
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case: 1:21-cv-00877-PAG Doc #: 1 Filed: 04/27/21 2 0f13. PagelD #: 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

Civil Categories: (Please check one category only _).

1. |v General Civil
2. Administrative Review/Social Security
3. Habeas Corpus Death Penalty

 

 

 

 

 

 

 

*If under Title 28, §2255, name the SENTENCING JUDGE:

 

CASE NUMBER:

 

RELATED OR REFILED CASES See LR 3.1 which provides in pertinent part: "If an action is filed or removed to this Court

and assigned to a District Judge after which it is discontinued, dismissed or remanded to a State court, and
subsequently refiled, it shall be assigned to the same Judge who received the initial case assignment without regardfor
the place of holding court in which the case was refiled. Counsel or a party without counsel shall be responsible for
bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet."

 

 

 

 

This action: is RELATED to another PENDING civil case [is a REFILED case was PREVIOUSLY REMANDED

 

 

 

 

if applicable, please indicate on page 1 in section VIII, the name of the Judge and case number.

IV.

In accordance with Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
divisional offices therein. Actions involving counties in the Western Division shall be filed at the Toledo office. For the
purpose of determining the proper division, and for statistical reasons, the following information is requested.

ANSWER ONE PARAGRAPH ONLY. ANSWER PARAGRAPHS 1 THRU 3 IN ORDER. UPON FINDING WHICH
PARAGRAPH APPLIES TO YOUR CASE, ANSWER IT AND STOP.

(1) Resident defendant If the defendant resides in a county within this district, please set forth the name of such
county

COUNTY:
Corporation For the purpose of answering the above, a corporation is deemed to be a resident of that county in
which it has its principal place of business in that district.

(2) Non-Resident defendant. If no defendant is a resident of a county in this district, please set forth the county

wherein the cause of action arose or the event complained of occurred.
COUNTY:

(3) Other Cases. If no defendant is a resident of this district, or if the defendant is a corporation not having a principle
place of business within the district, and the cause of action arose or the event complained of occurred outside
this district, please set forth the county of the plaintiff's residence.

COUNTY

“Cuyahoga

The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is

determined in Section Hl, please check the appropriate division.

 

 

 

 

 

EASTERN DIVISION
AKRON Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
Vv Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga,
CLEVELAND Lake, Lorain, Medina and Richland)
YOUNGSTOWN (Counties: Columbiana, Mahoning and Trumbull)
WESTERN DIVISION
TOLEDO (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca

 

 

 

VanWert, Williams, Wood and Wyandot)
Case: 1:21-cv-00877-PAG Doc #:1 Filed: 04/27/21 30f13. PagelD #: 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

MEDICAL QUANT USA, INC.

DBA MULTI RADIANCE MEDICAL
6521 Davis Industrial Park

Solon, Ohio 44139

CASE NO.

Plaintiff, JUDGE:

VS.

)
)
)
)
)
)
)
RADIANT LIFE TECHNOLOGIES, LTD. ) VERIFIED COMPLAINT: Lanham
DBA COMRA ) Act, 15 USC § 1114 et seq. and 15 USC
c/o Leslie Carmen )  § 1125 et seq. (Trademark
3301 N.W. 2" Avenue, Suite 100 ) Infringement); Ohio Deceptive Trade
Boca Raton, Florida 33431 ) Practices Act, Chapter 4165; Tortious
) Interference with Prospective Business
) Relationships; Tortious Interference
) with Contractual Relationships;
) Common Law Unfair Trade Practices.
)
)
)

Defendant.

Plaintiff Medical Quant USA, Inc. dba Multi Radiance Medical (“MR” or “Plaintiff’), by
and through undersigned counsel, and for its Complaint against Defendant Radiant Life

Technologies, Ltd. Dba Comra (“RLT” or “Defendant”), herein states and alleges as follows:
Case: 1:21-cv-00877-PAG Doc #: 1 Filed: 04/27/21 40f 13. PagelD #: 4

NATURE OF ACTION

1, This is an action for willful, knowing and deliberate infringement of Plaintiffs
trademark, “Multi-Radiance”, by Defendant in violation of the Lanham Act, 15 USC § 1114 et
seq., and for violations of the Ohio Deceptive Trade Practices Act, ORC. Chapter 4165; tortious
interference with prospective business relationships; tortious interference with contractual
relationships; and common law unfair competition.

PARTIES, JURISDICTION AND VENUE

2. Plaintiff is an Ohio corporation with its principal place of business in Solon, Ohio.
Plaintiff markets and sells its goods in interstate commerce, including, among other things, Pulsed
Laser Technology to treat atheltes of all levels .

3. Plaintiff has marketed and sold its products in interstate commerce from and since
2004, and has actively used its trademark, “Multi-Radiance” in interstate commerce from at least
2007.

4. Plaintiff owns a federally registered trademark, “Multi Radiance”, Registration No.
3880197, which was issued by the United States Patent and Trademark Office (“USPTO”) on
November 23,2010, which has been used in interstate commerce since from and before April of
2007 (the “Mark”). A true and correct copy of the Mark’s trademark registration is attached hereto
as Exhibit A and incorporated herein by reference.

5. Defendant is a direct competitor of Plaintiff relative to, among other things, the
goods and products that it markets, advertises, and sells in interstate commerce.

6. Defendant has marketed and sold its products in interstate commerce from and

since at least 2016, using the name “Multi Radiance”, without the benefit of any federal or state
Case: 1:21-cv-00877-PAG Doc #: 1 Filed: 04/27/21 50f13. PagelD #: 5

registration of “Multi Radiance”, resulting in confusion, or the likelihood of confusion, and
causing mistake or deception among consumers throughout the United States.

7. Defendant has infringed, and continues to infringe, upon Plaintiff's registered
Mark.

8. This Court has original jurisdiction over Plaintiff's Lanham Act claim pursuant to
28 USC §§ 1331 and 1338(b). This Court has supplemental jurisdiction over Plaintiff’s state law
Deceptive Trade Practices Act claim, its tortious interference claims, its defamation claim, and its
common law unfair trade practices claims, pursuant to 28 USC § 1338(b), because those claims
are joined with substantial and related claims under the Lanham Act, as well as § 1367(a), which
provides for supplemental jurisdiction over related state law claims.

9. Defendant is subject to personal jurisdiction in this Court and venue is proper in the
Northern District of Ohio pursuant to 28 USC § 1391(b), because a substantial part of the events
giving rise to Plaintiff's claims arose in this Judicial District, and because Defendant does
substantial business in this Judicial District, and promotes, offers for sale, and/or sells products or
services in association with its false representations and unfair trade practices in this District.

PLAINTIFF AND ITS BUSINESS

10. ‘Plaintiff was founded in 2004 and has provided its services to customers for almost
17 years.

11. ‘Plaintiff has continually worked to maintain its valuable reputation, by honestly
advertising and promoting its products, and providing high-quality products and services to its

customers. (See www.multiradiance.com.)
Case: 1:21-cv-00877-PAG Doc #: 1 Filed: 04/27/21 6 of 13. PagelD #: 6

DEFENDANT AND ITS UNLAWFUL ACTIVITIES

12. | Upon information and belief, Defendant was organized on June 12, 2013 as a
limited liability company in Country of Cyprus.

13. Defendant uses Plaintiff's Mark in interstate commerce including, among other
things, in its website, which advertises, markets, and sells its products, known as “CoMra”.

14. Defendant’s webite (comra-therapy.com) expressly states - in mulitiple places - as
follows: “coMra stands for ‘coherent Multi-radiance’ — that is, the radiances that we employ
in our unique healing devices.” (Emphasis added.)

15. Defendant’s blatent use of the term “Multi-radiance” — Plaintiff's registered Mark
-- on its website and other marketing materials for purposes of marketing and selling its coMra
products, creates confusion or the likelihood of confusion, and causes mistakes or deception among
consumers in the United States; it has also caused damage, including irreparable damage, to
Plaintiff and its reputation.

16. Defendant’s conduct, as aforesaid, violates the Sections 1114 and 1125 of the
Lanham Act, entitling Plaintiff to relief thereunder, including, without limitation, injuctive relief,
damages, explary damages, and attorney’s fees.

17. This is an execeptional case within the meaning of the Lanham Act.

18. Defendant has been put on notice multiple times, including in writing, by Plaintiff
of its infringing conduct, and nevertheless has continued to persist in infringing upon Plaintiff's
Mark.

19. Indeed, Defendant even attempted to obtain its own registration for a trademark of
its own, “Comra Coherent Multi-radiances”, pursuant to an application that was filed with the

USPTO on July 8, 2016, Serial Number 87097841 (“Defendant’s Application”). A true an correct
Case: 1:21-cv-00877-PAG Doc #: 1 Filed: 04/27/21 7 of 13. PagelD #: 7

copy of Defendant’s Application is attached hereto as Exhibit B and incorporated herein by
reference.

20.  Defendant’s Application was opposed by Plaintiff by way of a Notice of Opposition
filed by Plaintiff on December 12, 2017 (the “Opposition”). A true and correct copy of the
Opposition is attached hereto as Exhibit C and incorporated herein by reference.

21. On February 24, 2020, the USPTO denied Defendant’s Application, pursuant to an
Order that is attached hereto as Exhibit D and incorporated herein by reference.

22. Plaintiff has made a substantial investment in advertising and promoting its goods
under the Mark since the Mark’s initial use in commerce.

23. Plaintiff has extensively used, advertised, promoted and offered its goods bearing
the Mark to the public through various channels of trade in commerce, with the result that — but
for Defendant’s unlawful conduct -- Plaintiff's customers and the general public would
exclusively, and without confusion, recognize Plaintiff's Mark and associate the same with
Plaintiff and/or the goods sold by Plaintiff.

24. However, Defendant’s continued unlawful use of Plaintiff's Mark in connection
with the marketing and sale of its coMra products, and the close resemblance between Defendant’s
coMra name and Plaintiff's Mark, and even identical verbatim use of the same words comprising
Plaintiffs Mark, have and will cause confusion or mistake or otherwise deceive purchasers,
resulting in damage and detriment to Plaintiff and its reputation.

25.  Defendant’s use of the “coMra” acronym and associated full name incorporates
Plaintiff's entire Mark - or at least substantially similar - to Plaintiff's Mark and violative of
Plaintiff's common law rights such that it has and will be used by Defendant to directly and

unfairly compete with Plaintiff's own goods offered to the public by Plaintiff.
Case: 1:21-cv-00877-PAG Doc #:1 Filed: 04/27/21 80f13. PagelD #: 8

26. Defendant’s continued use of the “coMra” acronym and associated full name, after
the USPTO denied Defendant’s Application on Febuary 24, 2020 constitutes a deliberate and
calculated infringement of Plaintiff’s mark.

27. Moreover, Plaintiff attempted to resolve this dispute without resorting to litigiation
by providing Defendant ample opportunity to remove the infringing mark from their website after
the USPTO denied Defendant’s Application.

28. After it became apparent Defendant was not going to remove the mark, despite the
USPTO unequivocally denying their trademark application, Plaintiff filed this Complaint.

FIRST CLAIM FOR RELIEF
Lanham Act 15 USC § 1114 et seq. and 15 USC § 1125 et seq. (Trademark Infringement)

29. Plaintiff restates and incorporates the allegations in all prior paragraphs by
reference as if fully set forth herein.

30. _Defendant’s confusing and deceptive use of Plaintiff’s registered Mark on its
website, on the internet and elsewhere in interstate commerce constitutes false, misleading,
confusing and deceptive representations in violation of the Lanham Act.

31. Defendant’s infringement of Plaintiff's Mark constitutes a violation of the Lanham
Act, 15 USC § 1114 et seq. and 15 USC § 1125 et seq.

32. The knowing, willful, and deliberate actions by Defendant have damaged, and are
damaging, to Plaintiff's business, reputation, goodwill, and property rights.

33. Defendant knew, or should have known, of Plaintiff's Mark and related rights, and
Defendant’s unlawful infringement of Plaintiff's Mark was knowing, willful, malicious and

deliberate, making this an exceptional case within the meaning of 15 USC § 1117.
Case: 1:21-cv-00877-PAG Doc #: 1 Filed: 04/27/21 9 of 13. PagelD #: 9

34, Asan actual, direct and proximate result of Defendant’s unlawful conduct, Plaintiff
has been damaged in the amount to be proven at trial.

35. Because Defendant acted willfully and deliberately infringed upon Plaintiffs Mark
and rights, pursuant to 15 USC § 1117(a) Plaintiff is further entitled to recover from Defendant
the Defendant’s profits and Plaintiffs court costs and attorney’s fees.

36. Plaintiff has been and continues to be damaged in a manner that cannot be fully
measured or compensated by economic means, and for which there is no adequate remedy at law.
Defendant’s infringing actions have damaged and will continue to damage Plaintiff's business,
rights and goodwill. Such irreparable harm will continue unless Defendant’s acts are restrained
and/or enjoined during the pendency of this action and permanently thereafter.

SECOND CLAIM FOR RELIEF
O.R.C. Chapter 4165 — Ohio Deceptive Trade Practices Act

37. Plaintiff restates and incorporates the allegations in all prior paragraphs by
reference as if fully set forth herein.

38. Defenant’s repeated, false, misleading, confusing, and deceptive actions have
actually and proximately caused, and are likely to cause, consumer confusion, are damaging to the
public interest and constitute deceptive trade practices within the meaning of O.R.C. Chapter 4165,
including, without limitation, O.R.C. Sections 4165.02 and 4165.03.

39. The knowing, willful, and deliberate actions by Defendant have damaged and are
damaging to Plaintiffs business, reputation, goodwill, and property rights.

40. Asa direct, actual, and proximate of the foregoing acts by Defendant, Defendant

has actually and proximately caused Plaintiff to be damaged in an amount to be proven at trial.
Case: 1:21-cv-00877-PAG Doc #:1 Filed: 04/27/21 10 0f 13. PagelD #: 10

41. The unfair and deceptive actions of Defendant have actually and proximately
caused and will continue to cause irreparable injury to the business, rights and goodwill of Plaintiff,
unless the acts of Defendant are restrained and/or enjoined during the pendency of this action and
permanently thereafter.

THIRD CLAIM FOR RELIEF
Tortious Interference with Prospective Business Relationships

42. Plaintiff restates and incorporates the allegations in all prior paragraphs by
reference as if fully set forth herein.

43. Defendant was, at all relevant times, fully aware of Plaintiffs business and its
prospective customer relationships.

44, Defendant’s intentional unlawful, false, deceptive and misleading infringing
conduct has tortiously interfered with Plaintiffs prospective business relationships with
customers.

45. As a direct, actual, and proximate result of Defendant’s unauthorized conduct,
Plaintiff has been damaged in an amount to be proven at trial.

46. The tortious interference that Defendant has caused and will continue to cause
irreparable injury to the business, rights and goodwill of Plaintiff unless the acts of Defendant are
restrained and/or enjoined during the pendency of this action and permanently thereafter.

FOURTH CLAIM FOR RELIEF
Tortious Interference with Contractual Relationships
47. Plaintiff restates and incorporates the allegations in all prior paragraphs by

reference as if fully set forth herein.
Case: 1:21-cv-00877-PAG Doc #:1 Filed: 04/27/21 11 0f13. PagelD #: 11

48. Defendant was, at all relevant times, fully aware of Plaintiff's business and its
existing customer contracts.

49. Plaintiff's intentional unlawful, false, deceptive and misleading infringement of
Plaintiff's Mark has tortiously interfered with Plaintiff’s existing contractual relationships with
customers.

50. As a direct, actual, and proximate result of Defendant’s unprivileged conduct,
Plaintiff has been damaged in an amount to be proven at trial.

51. The tortious interference that Defendant has caused and will continue to cause
irreparable injury to the business, rights and goodwill of Plaintiff unless the acts of Defendant are
restrained and/or enjoined during the pendency of this action and permanently thereafter.

FIFTH CLAIM FOR RELIEF
Common Law Unfair Trade Practices

52. Plaintiff restates and incorporates the allegations in all prior paragraphs by
reference as if fully set forth herein.

53. | Defendant’s conduct in infringing upon Plaintiff's Mark has served to mislead,
deceive, and confuse the public about the identiy of Plaintiff and its products, and constitutes
common law unfair trade practices under Ohio law.

54. As a result of Defendant’s wrongful conduct, Plaintiff has been damaged in an
amount to be proven at trial.

55. The unfair and deceptive actions of Defendant have actually and proximately
caused and will continue to cause irreparable injury to the business, reputation, rights and goodwill
of Plaintiff, unless the acts of Defendant are restrained and/or enjoined during the pendency of this

action and permanently thereafter.
Case: 1:21-cv-00877-PAG Doc #:1 Filed: 04/27/21 12 of 13. PagelD #: 12

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in its favor,
and against Defendant, on all counts as follows:

1. That Defendant, its members, officers, agents, servants, employees, and all other
persons acting in concert or participation with any of them, be restrained and enjoined during the
pendency of this action and permanently thereafter from infringing on Plaintiffs registrerd Mark,
or otherwise disseminating or using Plaintiff's Mark in any form;

2. That Defendant, its members, officers, agents, employees, and all other persons
acting in concert or participation with any of them, be restrained and enjoined during the pendency
of this action and permanently thereafter from all acts of infringement concerning Plaintiff's Mark
and its operations and services;

3. That Defendant be directed to file with this Court and serve on Plaintiff's counsel
within thirty (30) days after the service of an injunction, a report in writing, under oath, setting
forth in detail the manner in which Defendant has complied with the injunction;

4, That Defendant be required to pay Plaintiff such damages as Plaintiff has sustained,
or will sustain, in consequence of Defendant’s infringement of Plaintiff's Mark and Defendant’s
violations of the Lanham Act; its deceptive trade practices under Ohio’s Deceptive Trade Practices
Act; its tortious interference with Plaintiff's existing and prospective business relationships; and
its common law unfair trade practices; and to account for all profits and advantages derived by
Defendant that are attributable to such unlawful acts and conduct on the part of Defendant, and
that exemplary damages be awarded, as appropriate, together with the costs of this action,

consistent with the Lanham Act and other law;

10
Case: 1:21-cv-00877-PAG Doc #:1 Filed: 04/27/21 13 of 13. PagelD #: 13

5. That the Court find this to be an exceptional case and order Defendant to pay
Plaintiffs reasonable attorneys’ fees as provided by 15 USC § 1117; and

6. That Defendant be ordered to pay Plaintiff punitive damages, pre-judgment and
post-judgment interest on all sums allowed by law and that Plaintiff be awarded such other and
further relief as this Court deems just and proper, including, without limitation, its costs and

reasonable attorney’s fees.

Respectfully submitted,

/s/ Stephen H. Jett

Stephen H. Jett (0046821)

Matthew D. Smith (0099806)
Buckingham, Doolittle & Burroughs, LLC
1375 East Ninth Street, Suite 1700
Cleveland, Ohio 44114

Phone: 216-736-4241

Email: sjett@bdblaw.com
msmith@bdblaw.com

CL2:518203_v2

11
